FOR IMMEDIATE RELEASE SCOTT J. DUNCAN FX Energy, Inc. May 9, 2013 3006 Highland Drive, Suite 206 Salt Lake City, Utah 84106 (801) 486-5555 Fax (801) 486-5575 www.fxenergy.com FX Energy Reports Higher First Quarter Production and Revenues; Earnings Down Due to Non-Cash Charge Salt Lake City, May 9, 2013 – FX Energy, Inc. (NASDAQ: FXEN), today announced financial results for its first quarter ended March 31, 2013.The Company reported a first quarter net loss of $11.4 million, or $(0.22) per share.This compares to net income of $14.7 million, or $0.28 per share, for the first quarter of 2012.Included in the Company’s quarterly results were noncash foreign exchange losses of $9.1 million in 2013 and gains of $14.5 million in 2012. Polish Operations Drive Higher Production and Revenues Total revenues for the first quarter of 2013 were $9.5 million.This was up 11% over the $8.6 million of the 2012 first quarter.Gains in both production and natural gas prices contributed to the increase. Total net oil and gas production was 1,261 million cubic feet equivalent (Mmcfe) during the first quarter of 2013, a daily average of 14.0 Mmcfe/d.First quarter 2012 production was 1,205 Mmcfe, a daily average of 13.2 Mmcfe/d. Production from our Kromolice-1, Sroda-4, and Kromolice-2, or KSK, wells increased by 256,000 thousand cubic feet of natural gas over 2012 first quarter levels, as first quarter 2012 production at KSK was constrained due to a pipeline bottleneck.In addition, new production at our Winna Gora well combined with the KSK increase to offset production declines at our Zaniemysl and Roszkow wells. Natural gas prices during the first quarter of 2013 were 19% higher than during the same period of 2012.Natural gas production increased by 6% in the 2013 first quarter.Together, these increases resulted in a 26% increase in natural gas revenues from quarter to quarter.2013 first quarter natural gas revenues were $8.5 million, compared to $6.8 million during the same quarter of 2012, an increase of $1.7 million.Unlike the U.S., demand for natural gas exceeds domestic Polish supplies and Poland imports most of the natural gas it uses.Thus, natural gas pricing is driven by demand that exceeds domestic supply.FX Energy has consistently cited the different natural gas pricing dynamics of Poland versus those in the U.S. as one of the reasons for the Company’s focus on Poland. The average price received in Poland for the first quarter of 2013 was $7.18 per Mcf, compared to $6.03 per Mcf for the first quarter of 2012.Zloty-denominated gas prices were 13.1% higher in the 2013 first quarter than in the same quarter of 2012.In addition, period-to-period strengthening in the Polish zloty produced a higher U.S. dollar-denominated average price in the first quarter of 2013. Lower oil prices and production dampened somewhat the effect of higher gas prices and production.Oil revenues of $900,000 in the first quarter of 2013 were 22% lower than $1.2 million during the first quarter of 2012.Oil prices averaged $76.46 per barrel in the first quarter of 2013, compared to $84.97 per barrel in the same quarter of 2012.Currently all of the Company’s oil production is in the U.S.This oil is a relatively heavy grade of crude and sells at a discount to the standard WTI price. New Production Expected in Second Half Clay Newton, FX’s Vice President Finance, remarked: “The Company expects production to begin at its Lisewo-1 and Komorze-3K wells during the second half of 2013.Just as production from new wells and facilities in Poland has boosted recent results, we expect Lisewo-1 and Komorze-3K will provide similar benefits in the second half of this year.” Operating Cash Reflects Higher Exploration Spending; Noncash Charges Continue to Vary Net cash provided from operating activities was $4.5 million during the 2013 first quarter, down 3% from $4.7 million recorded during the first quarter of 2012.Exploration expenses during the first quarter of 2013 were 115% higher than during the same quarter of 2012.These higher costs were mostly offset by a reduction of year-end 2012 receivables. The noncash foreign exchange loss of $9.1 million and the foreign exchange gain of $14.5 million for the first quarters of 2013 and 2012, respectively, are included in other income and expense.These figures come primarily from recognition of gains and losses on U.S. dollar-denominated, intercompany loans from FX Energy, Inc., to FX Poland, its wholly owned subsidiary.These are noncash gains and losses and could vary greatly depending upon future exchange rate changes. Earnings Conference Call Today, Thursday, May 9, 2013, at 4:30 PM EDT (2:30 PM MDT) The Company will host a conference call and webcast May 9, 2013, to discuss 2013 first quarter results and update operational items at 4:30 p.m. Eastern Daylight Time.Conference call information is as follows:US dial-in-number: 888-427-9411; International dial-in-number: 719-325-2469; Passcode: 8125122. Request: FX Energy, Inc. Conference Call. The call will also be webcast live and interested parties may access the webcast through FX Energy’s homepage at www.fxenergy.com.For those who are unable to participate in the live call, a rebroadcast will be available through the Company’s website for two weeks beginning one hour after the completion of the call. About FX Energy FX Energy is an independent oil and gas exploration and production company with production in the US and Poland.The Company’s main exploration and production activity is focused on Poland’s Permian Basin where the gas-bearing Rotliegend sandstone is a direct analog to the Southern Gas Basin offshore England.The Company trades on the NASDAQ Global Select Market under the symbol FXEN.Website www.fxenergy.com. FORWARD-LOOKING STATEMENTS This report contains forward-looking statements.Forward-looking statements are not guarantees.For example, exploration, drilling, development, construction, or other projects or operations may be subject to the successful completion of technical work; environmental, governmental or partner approvals; equipment availability; or other things that are or may be beyond the control of the Company.Operations that are anticipated, planned, or scheduled may be changed, delayed, take longer than expected, fail to accomplish intended results, or not take place at all. In carrying out exploration, it is necessary to identify and evaluate risks and potential rewards.This identification and evaluation is informed by science but remains inherently uncertain.Subsurface features that appear to be possible traps may not exist at all, may be smaller than interpreted, may not contain hydrocarbons, may not contain the quantity or quality estimated, or may have reservoir conditions that do not allow adequate recovery to render a discovery commercial or profitable.Forward-looking statements about the size, potential, or likelihood of discovery respecting exploration targets are certainly not guarantees of discovery, the actual presence or recoverability of hydrocarbons, or the ability to produce in commercial or profitable quantities.Estimates of potential typically do not take into account all the risks of drilling and completion nor do they take into account the fact that hydrocarbon volumes are never 100% recoverable.Such estimates are part of the complex process of trying to measure and evaluate risk and reward in an uncertain industry. Forward-looking statements are subject to risks and uncertainties outside FX Energy’s control.Actual events or results may differ materially from the forward-looking statements.For a discussion of additional contingencies and uncertainties to which information respecting future events is subject, see FX Energy’s SEC reports or visit FX Energy’s website at www.fxenergy.com. FX ENERGY, INC., AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) (in thousands) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Receivables: Accrued oil and gas sales Joint interest and other receivables VAT receivable Inventory Other current assets Total current assets Property and equipment, at cost: Oil and gas properties (successful efforts method): Proved Unproved Other property and equipment Gross property and equipment Less accumulated depreciation, depletion, and amortization Net property and equipment Other assets: Certificates of deposit Loan fees Total other assets Total assets $ $ FX ENERGY, INC., AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) (in thousands, except share data) -Continued- March 31, December 31, LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Current portion of long-term debt Total current liabilities Long-term liabilities: Notes payable Asset retirement obligation Total long-term liabilities Total liabilities Stockholders’ equity: Preferred stock, $0.001 par value, 5,000,000 shares authorized as of March 31, 2013, and December 31, 2012; no shares Outstanding Common stock, $0.001 par value, 100,000,000 shares authorized as of March 31, 2013, and December31, 2012; 53,415,522 and 53,246,620 shares issued and outstanding as of March 31, 2013, and December 31, 2012, respectively 53 53 Additional paid-in capital Cumulative translation adjustment Accumulated deficit Total stockholders’ equity Total liabilities and stockholders’ equity $ $ FX ENERGY, INC., AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (Unaudited) (in thousands, except per share amounts) For the Three Months Ended March 31, Revenues: Oil and gas sales $ $ Oilfield services 42 Total revenues Operating costs and expenses: Lease operating expenses Exploration costs Oilfield services costs Depreciation, depletion, and amortization Accretion expense 22 16 Stock compensation General and administrative costs Total operating costs and expenses Operating income (loss) Other income (expense): Interest expense Interest and other income 52 84 Foreign exchange gain (loss) Total other income (expense) Net income (loss) $ $ Basic and diluted net income (loss) per common share $ $ Basic weighted average number of shares outstanding Diluted weighted average number of shares outstanding Other comprehensive income (loss): Foreign currency translation adjustment Comprehensive income (loss) $ $ FX ENERGY, INC., AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) (in thousands) For the Three Months Ended March 31, Cash flows from operating activities: Net income (loss) $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion, and amortization Accretion expense 22 16 Property impairment Amortization of bank fees Stock compensation Foreign exchange (gains) losses Common stock issued for services Increase (decrease) from changes in working capital items: Receivables Inventory 4 Other current assets Accounts payable and accrued liabilities Net cash provided by operating activities Cash flows from investing activities: Additions to oil and gas properties Additions to other property and equipment Net cash used in investing activities Cash flows from financing activities: Net cash provided by financing activities Effect of exchange rate changes on cash Net increase (decrease) in cash Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $
